*685memorandum by the court
The petition does not show a contract, express or implied, in accordance with the requirements of the Dent Act, 40 Stat., 1272. This act authorizes compensation for expenditures made upon the faith of an “ agreement, express or implied,” entered into by a plaintiff with an officer or agent acting under the authority of the Secretary of War or the President, and acting within the scope of his authority when such an agreement was not executed in the manner provided by law. See Baltimore & Ohio R. R. Co. Case, 261 U. S. 592, 596. The implied agreement contemplated by the Dent Act must be an actual agreement; that is, an agreement “ implied in fact,” founded .upon a meeting of the minds. See Baltimore & Ohio R. R. Co. Case, supra (p. 597) and also Baltimore c& Ohio R. R. Co. Case, 261 U. S. 385, 386.
The petition is dismissed.